Citation Nr: 1713491	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-25 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1981 to December 1983.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied a TDIU.


FINDING OF FACT

With resolution of any doubt in his favor, the Veteran's service-connected disabilities preclude him from obtaining and maintaining both physical and sedentary employment.

CONCLUSION OF LAW

The criteria for a TDIU have been approximated since the beginning of the claim.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in his pursuit of a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.


II.  Analysis

The Veteran maintains that he has been unemployable due to his service-connected disabilities since the late 1990's.

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.)

In this case, service connection is in effect for a back disability diagnosed as back strain lumbar paravertebral muscles, clinical left S1 radiculopathy (rated at 10 percent from December 2, 1983; 20 percent from May 11, 1995; and 60 percent from May 7, 1997), and duodenal ulcer disease (rated at 10 percent from May 11, 1995; and at 20 percent from January 24, 2011).  Thus, the schedular criteria for TDIU are met as of May 7, 1997, and entitlement to a TDIU turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Initially, the Board notes that the TDIU issue on appeal arises from an April 2008 claim.  However, as background history, the Board will address not only the current evidence but also earlier evidence, so as to demonstrate the Veteran's complete disability picture leading up to the current claim.  

According to an October 1990 statement, the Veteran indicated that he was unemployed once again and noted that he was undergoing financial hardship "because of the jobs I am unable to do." 

Based on the information the Veteran reported on his February 1996, August 2001, April 2008, and June 2014 VA Forms 21-8940, he was prevented from working specifically due to his back problems and numbness in his legs.  He reported that he was an electronics supervisor/technician from 1988 to 1991, worked as a front desk clerk at a hotel from 1993 to 1994, worked at a supermarket from 1994 to 1995, and worked at Radio Shack in 1996.  He also stated that he worked as a kitchen helper and painter, and in water sales, but failed to provide dates of employment.  He completed one to two years of college with no additional training or experience, except acting in 1977.

The Veteran reported that he worked as a front desk clerk at Lime Tree Beach Resort in 1994, but stopped working there as he was unable to do any prolonged standing.  See VA Form 21-4192, received in July 2015.  

R.D., his former employer at Lime Tree, submitted a June 2009 lay statement in which he stated that he hired the Veteran to work as a front desk clerk in 1993.  Although the Veteran was very personable and professional, R.D. explained that the Veteran was unable to sustain the work due to his physical problems, specifically his back and leg pain that caused him to be unable to sit or stand for prolonged periods of time.  As such, the Veteran resigned after working less than six months.

In May 1995, the Veteran filed for disability benefits based on a primary diagnosis of back pain through the Social Security Administration, but was denied.

In June 1996, the Veteran applied for VA Vocational Rehabilitation assistance.
The Veteran's former employer, Gourmet Gallery Havensight Inc., indicated that its reports show that the Veteran worked the last quarter of 1998.  See September 2015 correspondence.

The Veteran also provided numerous and consistent statements that he was unable to work because he experienced severe back pain and numbness in his legs.  He stated that he was only able to lift light weight, and that standing and sitting for prolonged periods of time increased his pain.  He also reported that the medication he took for pain affected his ability to function.  Although he worked in different fields, such as at a golf course, driving a taxi, and working at a hotel and deli, he was unable to sustain the work due to chronic pain and functional limitations.

A May 2008 VA examination report reflects that the Veteran retired from painting due to his back disability, which mildly affected exercise, bathing, dressing, and toileting; moderately affected doing chores and grooming; severely affected recreation and travel; and prevented shopping and sports.  The Veteran stated that he occasionally became restless due to the intensity of the low back pain with associated radiculopathy.

A February 2010 VA examination report reflects that the Veteran reported low back pain described as stabbing and pressure-like pain sensation radiating toward the left lower extremity.  He was found to have a history of decreased motion, stiffness, weakness, spasms, and constant moderate pain in the lumbar area.  He stated that he had severe flare-ups every two to three weeks which lasted hours and were precipitated by ambulation and prolonged sitting or standing.  The examiner opined that the Veteran's back disability mildly affected bathing, dressing, and toileting; moderately affected chores and grooming; severely affected recreation and traveling; and prevented shopping, exercise, and sports.

During a March 2011 Decision Officer Review hearing, the Veteran testified that he last worked in the late-1990.  He described a prior position as a hotel front desk clerk and reported that the prolonged standing required in that position was unbearable on account of his service-connected back disability and left leg radiculopathy.  He also reported previous odd jobs as an electrician and waiter.
An August 2011 VA examination report noted a January 2010 emergency surgery for a perforation of the Veteran's duodenal ulcer.  Prior to the surgery, he suffered frequent blood in his stool, dyspepsia, abdominal burning pain, heartburn, nausea, vomiting, and diarrhea several times a week.  However all symptoms improved and decreased in frequency and severity after the procedure, resulting in less intense abdominal pain once or twice a week, less than weekly nausea, no vomiting, and incapacitating periods only four or more times a year.  The examiner opined that the Veteran's ulcer significantly affected his occupation due to pain; and moderately affected chores, shopping, exercise, sports, recreation, and traveling.

A September 2011 VA spine examination report reveals that the Veteran reported weekly severe flare-ups of lumbar pain, which were precipitated by prolonged standing and lifting objects from the floor.  The Veteran also indicated that he retired in 1983 due to back pain; he was a painter at that time.  The examiner opined that the Veteran's back disability affected occupational activities due to decreased mobility, problems lifting and carrying, decreased strength of the lower extremity, and pain.  

VA examination reports dated in November 2014 reflect the Veteran's report of abdominal pain that occurred at least monthly.  He also stated that his back disability prevented him from employment.  The examiner then opined that the Veteran's ulcer did not cause any functional disabilities and that, based solely on the ulcer, the Veteran was able to obtain and maintain a financially gainful job without restrictions.  He also opined that the Veteran's back disability did not impact his ability to work but noted that pain could significantly limit functional ability during flare-ups or when joint is used over a period of time.  
A February 2015 VA examination report reflects a diagnosis of left lower extremity radiculopathy, which did not impact the Veteran's ability to work.

Based on the evidence of record, both lay and medical, and resolving all doubt in the Veteran's favor, the Board concludes that a TDIU is warranted since the beginning of the claim.  In this regard, the evidence is at least in equipoise that the Veteran's service-connected disabilities, specifically his back disability, preclude all forms of physical employment as well as any sedentary work.  See, i.e., June 2009 statement from former employer.  

As reflected above, the Veteran's employment history reflects a wide range of seemingly odd jobs from painting, delivering and supplying water, working at a grocery store, to working as a front desk clerk at a hotel.  As such, the evidence reflects the Veteran's attempts at both physical and sedentary employment.  See also, Vocational Rehabilitation Assistance application.  The evidence also reflects that the Veteran's back disability impacts his ability to work physical jobs and the Board emphasizes the severity of his back disability as reflected by the currently assigned 60 percent rating.  Moreover, as the evidence reflects that his back disability also prevents prolonged standing and sitting, the Board finds that even sedentary employment is precluded.  

The Board acknowledges the opinions of VA examiners that the Veteran's ulcer, back disability, and left lower extremity radiculopathy, individually, do not impact his ability to work.  However, the Board finds these opinions deficient in that the examiners did not address the combined effect of these service-connected disabilities on the Veteran's ability to perform occupational tasks and do not consider his educational and work history.  Regardless, the Board emphasizes that the ultimate question of whether a veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."). 

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with his education and work experience, the evidence of record is at least in equipoise as to a direct causal relationship between his service-connected disabilities and his unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met.  Accordingly, the claim will be granted.

ORDER

Entitlement to a TDIU is granted from the date of claim, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


